DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2006/0085049 granted to Cory et al (hereinafter “Cory”). 
In reference to claim 1, Cory discloses an electrical venous stimulation apparatus, comprising: a signal generator [e.g. signal generator 21], the signal generator configured to generate an electrical output signal; and multiple electrodes configured to receive the electrical output signal from the signal generator and configured to be placed in electrical communication with a subject at multiple locations [e.g. abstract, 0133], and wherein the signal generator is configured to generate the electrical output signal with a waveform that comprises: a first voltage peak; a voltage valley following the first voltage peak; and a second voltage peak that is lower than the first voltage peak [e.g. 0216], immediately follows the voltage valley, and is 
In reference to claim 2, Cory discloses wherein a first of the electrodes being is configured to provide the electrical output signal to a limb of the subject, and a second of the electrodes is configured to provide the electrical output signal to the limb of the subject or a second limb of the subject [e.g. 0192].
In reference to claim 3, Cory discloses wherein the waveform is further configured to suppress pain signals at a venous needle stick site of the subject [e.g. 0303]. 
In reference to claim 4, Cory discloses wherein the waveform of the electrical output signal further comprises a second voltage valley between the first voltage peak and the voltage valley [e.g. 0229]. 
In reference to claim 5, Cory discloses wherein energy delivered in the first voltage peak is balanced by energy delivered in the voltage valley [e.g. Figure 23].
In reference to claim 7, Cory discloses wherein the signal generator is programmed to: monitor biological electrical feedback based on electrical resistance and capacitance of the subject; and automatically adjust subsequent output signals based on the biological electrical feedback [e.g. 0144].
In reference to claim 8, Cory discloses wherein the first voltage peak stimulates muscles surrounding the target vein [e.g. 0187-0188]. 
In reference to claim 9, Cory discloses further comprising a power supply for the signal generator [e.g. power supply 23].
In reference to claim 11, Cory discloses wherein the electrical output signal is an AC signal with a current of less than one milliamp, a frequency of between 4 and 12 Hz [e.g. 0146], and an output voltage between 0 and 90 volts [e.g. 0145].
In reference to claim 13, Cory discloses further comprising electrical leads configured to provide the electrical output signal generated by the signal generator to the electrodes, each of electrical leads connecting a respective one of the electrodes to the signal generator [e.g. 0046, 0133].
In reference to claim 14, Cory discloses further comprising a variable control configured to adjust a magnitude of first voltage peak [e.g. 0220]. 
In reference to claim 15, Cory discloses wherein a magnitude of the first voltage peak is variable from about 0 to about 40 volts [e.g. 0145]. 
In reference to claim 17, Cory discloses wherein each of the electrodes comprises an electrode pad having an adhesive layer disposed on one side thereof [e.g. 0191].
In reference to claim 18, Cory discloses wherein the multiple locations include locations on a limb of the subject.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cory. Cory discloses a stimulation apparatus but fails to specifically disclose where one of the stimulation locations is a palm or bicep of a subject. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Cory to include the palm or bicep as a stimulation area, since it is known in the art that stimulation may be applied to any such area.
Allowable Subject Matter
Claims 6, 10, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792